Title: To George Washington from Colonel John Glover, 15 October 1775
From: Glover, John
To: Washington, George



Sir
Marblehead [Mass.] Occtb. 15 1775

This will aquaint you, the two Vsells that the Captains Broughton, & Selmon, are to Command, are ready to tack the troops on board, the formers, for the Cannon and Swevil Cartridges, I have Sent to Coln. Burbank. Would it not be best, that every man, be furnisht with a Spear, or Cutlash, & a pare of Pistles, if to be had, as Guns is Very unhandy in boarding. I have Procuerd Provissions for the two Vesells, Saveing 4000 weight of bread, which Cannot be had here, but at the Extravegent Price of 32/ ⅌ ct.
Capt. Selmon, has his Compliment of men, to ten, which with your Excellencys Leave, he will take oute of the Regiment. Capt. Broughton is Very unwell, but hope its nothing more then a bad Cald, which he took at the time of Runing his Vesell on Shoar. he has not ben able to Recrute a Single man here, apprehend he may Get his Compliment oute of the Regiment with your Excellency Leave.
this Morning 6 oclock Saw a Ship Comeing oute of Boston, Steard her Cours Directly for Marblehead, which Alarmd the inhabitance Very Much. She Came allmost to the Harbours Mouth, Tackt Ship, & Stood off, where She now is about one or two Leagus Distance.
I Communacated to my Son your Excellencys intentions (as handed to me by Col. Read) of Giveing him the Command of one of the Vesells, which he Seems Much Pleased with, hope his Conduct will meet your Excellencys Approbation he therfore

Waits for Directions. I am Respectfuly your Excellencys Most Obedient Humbl. Sert

John Glover

